           Case 1:20-cr-00325-SHS Document 58 Filed 03/11/21 Page 1 of 1




 Federal Defenders                                                                       Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                    Southern District of New York
  Executive Director                                                                    Jennifer L. Brown
                                                                                         Attome)•in-Charge




                                                                       March 11, 2021

BYECF
The Honorable Judge Sidney H. Stein
United States District Judge
Southern District of New York
                                                            MEMO ENDORSED
500 Pearl Street
New York, NY 10007

RE:      United States v. Desirae Schneider
         20 Cr. 325 (SHS)

Dear Judge Stein:

         I represent Desirae Schneider in the above-captioned matter. I write jointly with the
Government pursuant to the Court's March 9, 2021 order directing the parties to inform the
Court of the likelihood Ms. Schneider will proceed to trial as scheduled on May 19, 2021. For
the past several days, the parties have been engaged in active discussions concerning a possible
pretrial resolution of this matter and are hopeful to reach a disposition soon. Accordingly, the
parties do not presently anticipate a trial in this matter. The parties jointly respectfully request
one week to provide the Court with an update on the status of plea negotiations.



                                                               Respectfully submitted,


                                                                        Isl
                                                               Mame L. Lenox
                                                               Assistant Federal Defender

                                                               (212) 417-8721



cc:       Rebecca Dell, Assistant U.S. Attorney
      Request granted.

      Dated: New York, New York
             March 11, 2021

                                                                   Sidne H. Stein, U.S.D.J.
